COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH 
 
                                        NO.
2-06-362-CV
TRAVIS
L. PARRAMORE                                                       APPELLANT
 
                                                   V.
 
FORT
WORTH HOUSING AUTHORITY                                        APPELLEE
 
                                               ----------
         FROM COUNTY COURT AT LAW
NO. 1 OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM OPINION[1] AND JUDGMENT
                                               ----------
On January 26, 2007, we notified appellant that his brief had not been
filed as required by Texas Rule of Appellate Procedure 38.6(a).  TEX. R. APP. P.
38.6(a).  We stated we would dismiss the
appeal for want of prosecution unless appellant or any party desiring to
continue this appeal filed with the court within ten days a motion reasonably
explaining the failure to file a brief and the need for an extension.  We have not received any response.




Because appellant=s brief has not been filed, we dismiss the appeal for want of
prosecution.  See TEX. R. APP. P. 38.8(a), 42.3(b).
 
PER CURIAM               
 
 
PANEL D:  HOLMAN, GARDNER, and WALKER, JJ.
 
DELIVERED:  February 22, 2007
 




[1]See Tex. R. App. P. 47.4.